Title: To Thomas Jefferson from United States Senate, 17 January 1809
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.January 17. 1809.
                  
                  Resolved, That the President be requested to direct the proper officers to report to this House, the measures which have been adopted to carry into execution the “Act of Congress, of 21. February, 1806, appropriating two millions of dollars for defraying any extraordinary expenses attending the intercourse between the United States, and foreign nations;” particularly whether the said two millions of dollars, or any portion thereof, was sent in specie, or by bills of exchange, to either France, Spain, Holland, or any other country, for the purpose of carrying into execution the said act; and also, to what object the sums so remitted have been applied, or were authorised or intended to be applied. 
                  Attest,
                  
                     Sam A Otis Secretary.
                  
               